 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 426AVI Foodsystems, Inc. and Bakery, Confectionery & Tobacco Workers™ International Union, Local 57, AFLŒCIOŒCLC, Petitioner. Case 9ŒRCŒ17019 May 14, 1999 DECISION ON REVIEW AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND BRAME On February 27, 1998, the National Labor Relations Board granted the Employer™s request for review of the Regional Director™s Decision and Direction of Election (pertinent portions are attached as an appendix) solely with respect to whether the petitioned-for single-facility unit is appropriate.1  No briefs on review were filed. The Board has delegated its authority in this proceed-ing to a three-member panel. Having carefully reviewed the entire record, we affirm the Regional Director™s finding that a single-location unit of cafeteria workers employed by the Employer at the Operations center cafeteria located at the Defense Supply Center, in Columbus, Ohio, excluding cafeteria workers employed by the Employer at the officer™s club, is an appropriate unit.  We find, for the reasons set forth in the Regional Director™s decision, that the petitioned-for sin-gle-location unit is presumptively appropriate; that the Employer has failed to meet its burden to introduce rele-vant affirmative evidence to rebut the presumption;2  and that, therefore, the petitioned-for single-location unit of the Employer™s operations center cafeteria workers is appropriate for bargaining. In affirming the Regional Director, we note that the re-cord belies the Employer™s assertion in its request for review that it introduced extensive evidence of frequent and regular employee transfers between the operations center and the officer™s club, which are located less than a mile apart.  The Employer introduced two exhibits.  One exhibit listed five operations center employees tem-porarily transferred to the officer™s club on nine separate occasions between December 1996 and November 1997.  The other exhibit listed three officer™s club employees temporarily transferred to the operations center on five separate occasions between October 1996 and January 1997.  We note, however, that two of those transfers oc-curred during the week ending October 12, two others occurred during the week ending January 25, and that no transfers from the officer™s club to the operations center occurred during the year preceding the hearing on Janu-ary 13, 1998.  Similarly, no transfers from the operations center to the officer™s club occurred between early De-cember 1996 and mid-May 1997, a gap of more than 6 months, or between mid-May and mid-August 1997, a gap of 3 months.                                                                                                                      1 In all other respects, the request for review was denied.  The elec-tion was held on February 27, 1998. 2 J&L Plate, Inc., 310 NLRB 429, 429 (1993). More important, the Employer™s regional manager tes-tified that although the two exhibits reflected every tem-porary transfer between the two facilities, the ﬁWeek Endingﬂ entry beside each temporarily transferred em-ployee™s name established nothing more than that the employee worked at the other facility for some portion of that week.  Indeed, the regional manager conceded that he could not tell from the exhibits, and had no independ-ent knowledge of, the type of work performed by the transferred employee; the duration of the transfer, whether 1 day or several days; or the hours actually worked, whether 1 or 40.  Moreover, as the Regional Director observed, given the regional manager™s testi-mony and the undisputed fact that the operations center cafeteria and the officer™s club have significantly differ-ent hours of operation, the Employer™s exhibits might reflect nothing more than that the transferred employees worked outside their regular hours and on weekends.3   Further, with respect to the question whether the op-erations center cafeteria manager, an admitted supervi-sor, exercises local autonomy concerning day-to-day supervision and direction of employees,4 the record evi-dence does not support the Employer™s contention that the manager is a mere conduit for decisions that are made at a higher, centralized level.  Thus, it is undisputed that the operations center cafeteria manager has overall finan-cial and operational responsibility for that facility, which is a separate profit-and-loss center, and that the responsi-bility of the officer™s club manager is similarly limited to her facility.  The operations center manager conducts initial employment interviews and makes hiring recom-mendations; determines the level of staffing, and recom-mends whether to hire additional permanent or tempo-rary employees; determines and assigns an appropriate number of cafeteria workers to each work station, and determines if overtime is necessary; evaluates employees semiannually and recommends wage increases or other rewards; recommends promotions, transfers, layoffs, and recalls; schedules and approves vacations and days off; corrects, approves, and processes employee timecards, and docks tardy employees; resolves employee com-plaints; and plays a significant role in the discipline of employees, deciding whether to impose discipline at all and recommending the degree of discipline, from a ver-bal warning to discharge.  In these circumstances, we agree with the Regional Director that the immediate su-pervision and day-to-day concerns of the operations cen- 3 For example, one employee who was permanently assigned to the operations center cafeteria, which operates between 6 a.m. and 2 p.m., MondayŒFriday, worked extra hours nearly every Sunday for a year at the officer™s club, which operates 7 days a week between 11 and as late as 2:30 a.m., when the bar must close.  This is consistent with the Em-ployer™s policy of permitting cafeteria employees to earn overtime pay by voluntarily working at the officer™s club on their days off. 4 J&L Plate, Inc., supra. 328 NLRB No. 59  AVI FOOD SYSTEMS, INC. 427ter employees are separate and autonomous from those of 
the officer™s club employees.  
In sum, contrary to the Employer, we agree with the 
Regional Director that the 
evidence introduced by the 
Employer failed to rebut the presumption that the peti-
tioned-for operations center cafeteria unit is an appropri-
ate unit for collective bargaining. 
ORDER The Regional Director™s Decision and Direction of 
Election is affirmed, and the case is remanded for further 

appropriate action. APPENDIX 
REGIONAL DIRECTOR™S DECISION AND       
DIRECTION OF ELECTION 
The Employer, a corporation headquartered in Warren, Ohio, 
is engaged in the business of 
providing food and beverage ser-
vices at numerous locations throughout a multistate area, in-
cluding the State of Ohio.  The only operations of the Employer 
involved in this proceeding are its four cafeterias located in 
Columbus, Ohio, on the premises
 of the Defense Supply Cen-
ter, Columbus (DSCC), an inst
allation owned by the Federal 
Government.  The Employer op
erates these facilities under a 
contract with the United States
 Government which owns the physical facilities.  
The four cafeteria-style facilities are known 
as the defense financial accoun
ting systems cafeteria or DFAS, 
the main cafeteria, the operations center or Building 20 cafete-
ria (the operations center), and the officer™s club.  Employees at 
the DFAS and main cafeterias have been represented by the 
Hotel Employees and Restaurant Employees, Local 12 
(H.E.R.E. Local 12), since sometime between January 1991 and 
July 1992 when it merged with the then incumbent collective-
bargaining representative H.E.R.E. Local 70.  The record re-
flects that H.E.R.E. Local 70 had represented the employees at 

these locations for several years in collective-bargaining rela-
tionships with the Employer
 and its predecessor.  
(a)  Factual summary-unit scope 
The Petitioner seeks to essentially represent a unit comprised 
of approximately 17 full-time and regular part-time cafeteria 
workers, including all cashiers, food servers, cooks, dishwash-
ers and general help, employed 
at the Employer™s building 20 
(operations center) on the premises of the DSCC, excluding all 
office clerical employees, prof
essional employees, guards and 
supervisors as defined in the Ac
t.  On the other hand, the Em-
ployer contends that the smalle
st appropriate unit must include 
its officer™s club employees in addition to its employees em-
ployed at the operations center.  The Petitioner expressed a 
willingness to proceed to an election in any unit found appro-
priate.  The Employer™s four cafeteri
a operations are all separated 
from each other by about a mile or less.  The operations center 
and the officer™s club are about one-half mile apart.  All four 
operations are located on the premises of the DSCC, a United 
States defense installation.  Access to all four facilities is ob-
tained by passing through one of several secured gates at the 
perimeter of the installation through which all ingress and 
egress proceed.  Mark Coleman is the manager of the opera-
tions center and the main cafeteria.  Tara Stemen is the man-

ager for the officer™s club and Douglas Dyal is the manager of 
the DFAS cafeteria.  The cafeteria managers report directly to 

District Manager Scott Boles, one of two district managers in 
the Columbus area, and Boles reports to Regional Manager 
Robert Raymond.  Raymond is re
sponsible for about 60 cafete-
ria style operations, 19 of thos
e in the Columbus area.  Ray-
mond reports to John Payiavalis
, the owner of the Employer, 
who is based out of the Employer™s corporate offices in War-

ren, Ohio.  It is not clear from the record precisely where Boles 
and Raymond have their offices, although Raymond testified 
that he principally works out 
of the Employer™s Columbus 
branch.  The operations center and the officer™s club also em-
ploy employees designated as assistant managers.  There are no 
assistant managers employed at the DFAS and main locations. 
Latonia Richardson and Anthony McCallister are the assistant 
managers at the operations cente
r and Doris Queen, Don White, 
and Eric Hupka are the assistant 
managers at the officer™s club. 
The operations center is normally open for breakfast and 
lunch and offers services betwee
n the hours of 6 a.m. to 2 p.m., Monday through Friday.  The operations center food service 
operation principally services Fe
deral government civilian em-
ployees and military personnel in a cafeteria style environment 
utilizing disposable plates, uten
sils and paper napkins.  No 
alcoholic beverages are served at the operations center cafete-
ria.  The officer™s club is normally open for lunch and dinner 
providing services from 11 a.m. to about 9 or 10 p.m.  The 
officer™s club also has two separate bar areas and services cus-
tomers as late as 2:30 a.m. to
 serve alcoholic and nonalcoholic 
beverages, providing there are sufficient patrons to warrant 

remaining open.  With regard to
 food service, the officer™s club 
serves military officers and their 
spouses in a ﬁsit downﬂ restau-rant environment with china, silverware and linens. 
There are approximately 18Œ20 em
ployees employed at the 
officer™s club, including the three assistant managers.  The re-
maining employees include three 
cooks, six cafeteria workers, 
four waiters/waitresses, and two 
bartenders.  There are about 17 
employees employed by the Employer at the operations center, 

including the 2 assistant managers.  The remaining employees 
consist of a single cook and about 14 cafeteria workers.  The 
record establishes that the empl
oyees sought by the Petitioner at 
the operations center are paid in a range from about $6.25 an 

hour to approximately $8 an h
our.  The assistant managers, 
who are salaried, are paid about 10 percent more than the next 
highest paid employees.  Most 
of the officer™s club employees 
are paid within the same hourly range as the employees at the 
operations center.  The waiters/waitresses at the officer™s club 
receive a lower hourly rate, approximately $5.45 an hour.  
However, employees in that classification as well as bartenders 
receive tips from customers.  Two of the assistant managers at 
the officer™s club are salaried and earn about 10 percent more 
an hour than the next highest 
paid employees while the third 
assistant manager at the officer™s club is paid on an hourly basis 
within the same range as the other hourly employees.  All of the 
employees at the operations center and the officer™s club re-
ceive the same fringe benefits
, including the assistant manag-
ers. 
The Employer™s work rules, disciplinary procedures, wage 
ranges, and other policies for 
its nonunion operations are estab-
lished and determined at its corporate office in Warren.  Payroll 
and fringe benefits are administered from the corporate office.  
Additionally, all personnel records are maintained at the corpo-
rate office, including disciplina
ry records.  The Employer™s 
benefits department is located 
at the corporate office and is 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 428responsible for the administration of life and health insurance 
plans and for the negotiation a
nd administration of over 60 
collective-bargaining agreements.   
The Employer utilizes four types of discipline: oral warning, 
written warning, suspension, and discharge.  Each cafeteria 
manager has the initial authorit
y over the employees in his or 
her operation to decide whether any form of discipline will be 
issued.  An example of this authority is determining whether an 
employee should be disciplined for calling off sick.  The cafete-
ria managers make recommendations
 for disciplinary action to 
District Manager Boles, who has 
final authority to approve oral 
or written warnings.  If Boles concurs with the cafeteria man-
ager™s recommendation regarding a suspension or a discharge, 
he passes that recommendation 
on to Regional Manager Ray-
mond for final approval.  Cafeteria managers have the authority 

to make certain promotions at their respective locations and 
have the authority to recommend 
other types of promotions to 
Boles and Raymond.  Cafeteri
a managers also recommend 
other types of personnel actions, including the hiring of em-
ployees on a permanent or temporar
y basis, lay off and recall of 
employees, wage increases, and rewards.  With respect to hir-
ing, they conduct employment interviews with applicants 
drawn from a single hiring pool for the four food service opera-
tions at the DSCC.  They evaluate employees™ job performance 
and may resolve grievances.  Cafeteria managers are also re-
sponsible for payroll and tim
ekeeping functions, including 
correcting timecard errors, docki
ng employees for tardiness or 
other absences, and processing the information from timecards 
and transmitting that information to the Employer™s corporate 
offices resulting in the ge
neration of paychecks.  
In addition to the above, cafe
teria managers are responsible 
for determining the number of employees who work at a par-
ticular station on a given day.  Additionally, the managers de-
termine the scheduling of employees by assessing whether 
overtime work is necessary, by
 approving and scheduling vaca-
tions, by approving a day off work and by determining whether 
to recommend approval for a leave of absence.  Cafeteria man-agers have their own offices equipped with a desk and a tele-

phone.  They are responsible for keeping track of inventory, 
ordering food for their specific op
eration, and they have overall 
financial responsibility for the operation.  Although Cafeteria 

Manager Coleman has responsibility for two cafeterias, he is 
normally present at the operations center for all but approxi-
mately 1 hour of its normal daily
 operation.  Cafeteria Manager 
Stemen normally is present at the officer™s club from about 10 

a.m. to between 10 p.m. and midn
ight.  Stemen may remain at 
work until closing if a function is in progress and more than 
one employee is still working. 
The record reflects that there has been some temporary and 
permanent employee interchange between the operations center 
and the officer™s club.  The record does not disclose the extent 
to which interchange may have occurred between the opera-
tions center and the officer™s club and the two other food ser-
vice operations at the DSCC.  With regard to temporary inter-
change between the operations center and the officer™s club, the 
Employer submitted documentation that for a 1-year period 
ending November 30, 1997, five
 employees who are perma-
nently employed at the operations center worked at least some 

part of a weekly period at the of
ficer™s club.  One of these five 
employees worked at the officer™s club for some part of 3 

weeks and a second worked at that location for some part of 2 
weeks.  The record does not disclose whether these employees 
worked at the officer™s club for an hour, a day, or for the entire 
week, and it is unclear whether these employees worked at the 
officer™s club during the regular operating hours of the opera-
tions center or if they worked there after hours and on week-
ends.  However, there was testim
ony that it is the Employer™s 
policy to permit operations cent
er employees to earn overtime 
pay by volunteering to work at the officer™s club on their off 
days, Saturdays and Sundays.  In
 this connection, the record 
further discloses that one other employee permanently em-

ployed at the operations center worked at the officer™s club 
nearly every Sunday for a large part of calendar year 1997 
through the first part of January 1998.  The Employer also 
submitted documentation that for a 14-month period ending 
November 30, 1997, three empl
oyees who are permanently 
employed at the officer™s club worked at least some part of a 

weekly period at the operations center.  One of these three em-
ployees worked at the operations center for some part of 3 
weeks.  Two of these five documented instances of temporary 
interchange occurred during the week ending October 12, 1996, 
near the beginning of the documen
ted timeframe.  However, the 
record does not disclose the fraction of the weekly period 
worked by these employees at the operations center or if this 
work was in addition to their regular hours at the officer™s club.  
Significantly, there is no evidence that any employee has been 
scheduled to work between the two operations as part of a nor-mal or regular schedule.  In f
act, it appears that temporary in-
terchange was mandated on only 
one occasion, Thanksgiving 
Day 1997, when one or more ope
rations center employees were 
required to work at the officer™s club.  The operations center 

was closed at the time. 
In addition, temporary interchange may occur when the offi-
cer™s club hosts an event at the operations center for the mili-
tary ﬁbrass.ﬂ  This occurs a
pproximately on a quarterly basis 
with the exception of several such events held in proximity to 
the July 1996 opening of the operations center.  It appears for 
the most part that food for these events is prepared at the offi-
cer™s Club and transported to the operations center.  In addition 
to military functions, the record discloses that officer™s club 
employees may also work at the operations center when smaller 
civilian functions are conducted.  It is unclear on the record, 
however, how often these types of functions are held and how 
often they require the officer™s
 club to supply the operations 
center with employees and/or supplies.  
With regard to permanent in
terchange between the opera-
tions center and the officer™s club, the record discloses that 

three employees transferred between the two locations in ap-
proximately the last 18 months. 
 Two of these employees trans-
ferred from the officer™s club to the operations center at or near 
the time of its July 1996 opening.  The third employee trans-
ferred from the officer™s club to the operations center and then 
back to the officer™s club.  The record does not disclose the 
duration of this employee™s employment at the operations cen-
ter.  All of these permanent transfers appear to have been of a 
voluntary nature. 
The record demonstrates that all four of the Employer™s 
DSCC food service operations opera
te independently of each 
other on a day-to-day basis and each constitute a separate 

profit-and-loss center for operati
onal purposes.  However, when 
the need arises, one operation, as
 previously noted, may host an 
event for another facility.  
Additionally, one operation may 
from time to time cook food to be
 served at another facility. 
 AVI FOOD SYSTEMS, INC. 429(b)  Conclusion as to unit scope 
Based on the foregoing, the entire record and careful review 
and consideration of the arguments of the parties at the hearing 
and in their briefs, I find that 
the unit sought by the Petitioner 
limited to the Employer™s employees who work at its Opera-
tions center on the DSSC military base in Columbus, Ohio, is 
appropriate for purposes of collective bargaining.  In reaching 
this decision, I note that ﬁthere is nothing in the statute which 
requires that the unit for bargaining be the 
only
 appropriate 
unit, or the 
ultimate
 unit or the 
most appropriate unit; the Act only requires that the uni
t be appropriate.ﬂ  
Morand Bros. Bev-
erage Co., 91 NLRB 409, 418 (1950).  Moreover, the unit 
sought by the petitioning labor orga
nization is always a relevant 
consideration and a union is not 
required to seek representation 
in the most comprehensive grouping of employees unless an 

appropriate unit compatible to th
at requested does not exist.  
Overnite Transportation Co., 322 NLRB 723 (1996); 
Lundy Packing Co., 314 NLRB 1042, 1043 (1994); 
Purity Food 
Stores, 160 NLRB 651 (1966).  Although other combinations of 
the Employer™s employees may also be appropriate for collec-
tive bargaining, I am faced only with the issue of whether the 
cafeteria employees who work in building 20 constitute an 
appropriate unit.  Overnite Transportation Co.,
 supra.  In determining the scope of the unit in this case, I am also 
mindful that it is well established that a single-facility unit is 
presumptively appropriate unless the employees at such facility 
have been merged into a more comprehensive unit by bargain-
ing history or else have been so
 integrated with employees in 
another location to cause the single facility to lose its separate 

identity.  
Kent Plastics Corp.,
 183 NLRB 612 (1970); Dan™s Star Market
, 172 NLRB 1393, 1395 (1968); 
Renzetti™s Market, 
238 NLRB 174 (1978).  Moreover, the party challenging the 
appropriateness of a single-facility unit has the burden of rebut-
ting the presumption. 
Red Lobster,
 300 NLRB 908, 910Œ911 
(1990); Renzetti™s Market, 
supra.   
Although the presumption that a 
single-facility unit is appro-
priate may be rebutted, the pa
rty challenging the presumption 
ﬁmust be able to show that the day-to-day interests of the em-

ployees at the single location have merged with those of the 
employees at the other locations.ﬂ  
Renzetti™s Market, 
supra at 
175.  See also Haag Drug Co.,, 169 NLRB 877 (1968).  To determine whether the presump
tion has been rebutted, the 
Board examines the collective-bargaining history; control over 
daily operations and labor relati
ons, including the extent of 
local autonomy; similarity of employees™ skills, functions and 
working conditions; degree of 
employee interchange; and dis-
tance between the various locations.  J&L Plate, Inc.,
 310 
NLRB 429 (1993), citing 
Esco Corp.,
 298 NLRB 837, 839 
(1990).   
In weighing the factors relied on by the Board, I recognize 
that the instant case presents a close question as to whether the 
presumption of the requested single facility unit has been rebut-
ted.  Certainly, there are factors present in this case which mili-
tate in favor of compelling that the employees who work in the 
operations center be combined with those who work in the 
cafeteria at the officer™s club in a single unit.  Initially, the Em-
ployer™s food service operations at the DSSC installation, in-
cluding the cafeterias at the operations center and the officer™s 
club which are currently unrepresented, are integrated and ad-
ministratively centralized.  Th
e operational procedures and 
personnel policies are applicable to all facilities.  The purchas-
ing, distribution of inventory 
and promotional policies are es-
tablished by corporate headquarters and administered by the 

Employer™s regional manager, 
Robert Raymond, and the dis-
trict manager, Scott Boles.  In
 addition, the wage range, hours 
of employment, and fringe bene
fits for all unrepresented em-
ployees are established corporatewide.  Moreover, it appears 
that hiring decisions, work rule
s and disciplinary policies af-
fecting both facilities in issue he
re are established by Raymond, 
Boles or corporate headquarters.  The record further discloses 
that there have been approximately 14 temporary employee 
transfers between the two facilities as well as the use of em-
ployees from the officer™s club to the operations center during 
special events.  There also have been four permanent transfers 
involving three employees between the two facilities during the 
past 18 months.  I am also mindful that the facilities involved 
are located in the same complex and are only approximately a 
half mile apart.  Moreover, th
e employees at two other cafete-
rias operated by the Employer in the same complex are repre-

sented by a different labor orga
nization and if a single-facility 
unit is found appropriate here, it
 is conceivable that the Em-
ployer could be forced to bargai
n with three different unions in 
three separate units of cafeteria employees.  Finally, I note that 

the skills and functions of the employees in all the cafeterias are 
similar.   
In contrast to the cited instan
ces of uniform control, there 
are, however, significant fact
ors which support a finding that 
the single-facility unit sought by the Petitioner is appropriate.  
Thus, although the two unrepresent
ed facilities are only ap-
proximately a half mile apart, the record discloses that each 
operation is located in a separate building with a significant 
degree of autonomy.  For example, each facility has a cafeteria 
manager and neither manager has 
any responsibility or author-
ity over the other facility.  Th
e individual cafeteria managers have authority to recommend pr
omotions, resolve employee 
grievances, at least at the first 
level, and are apparently respon-
sible for evaluating employees.  The respective cafeteria man-
agers apparently do not have the authority to independently hire 

employees; however, they conduc
t interviews and recommend 
hiring.  Cafeteria managers ca
n also recommend wage increases 
and have the authority to correct employee time cards.  The 
individual managers apparently
 do not have the independent 
authority to discharge employees
 but may impose other types of 
discipline.  
The employees of the two caf
eterias report to and punch a 
timeclock at their respective facilities.  There is, as previously 
noted, some evidence of employee interchange but, on close 
examination, it does not appear to be very significant.  For in-
stance, the permanent transfers appear to have been on a volun-
tary basis.  With respect to the temporary employee inter-
change, the record discloses that temporary transfers are infre-
quent and it appears that some of these ﬁtransfersﬂ take place at 
times when the affected employees are not scheduled to work at 
their assigned location.  Although the wage range for employ-
ees are uniform corporatewide, a number of the employees 
assigned to the officer™s club are entitled to tips which employ-
ees at the operations center do not receive.  Each facility oper-
ates as a financially independe
nt unit and is responsible for 
their own profits and losses.  The hours of operation of the two 
facilities differ with the offi
cer™s club being open from 11 to 
2:30 a.m. and the operations cent
er from 6 a.m. to 2 p.m.  
Moreover, the officer™s club, unlike the operations center, 
serves meals to order, offers alcoholic beverages and employs 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 430bartenders.  Finally, employees at the two facilities wear differ-
ent type of uniforms.   
Having carefully considered an
d weighed all the factors sup-
porting the positions of the resp
ective parties, I am convinced, 
on balance, that the record evidence in the instant case is not 

sufficient to rebut the strong pr
esumption that a single-facility 
unit is appropriate for the purposes
 of collective bargaining.  In 
this regard, I am mindful that th
e Board has recognized that it is 
common in retail chain operations for there to be a considerable 

degree of centralized administration and integration of opera-
tions.  Angeli™s Super Value
, 197 NLRB 85 (1972).  Such a 
circumstance is not considered a ﬁprimary factorﬂ in the con-
sideration of single facility 
units in this industry.  
Renzetti™s 
Market,
 supra at 175; Bud™s Thrift-T-Wise, 236 NLRB 1203 
(1978).  Moreover, uniform wages and fringe benefits and in-terdependence of facility operations are not controlling in de-
termining the appropriateness of
 a single-facility unit.  
Ren-zetti™s Market,
 supra.  Nor is the fact that the facilities are lo-
cated in reasonably close proximity
 entitled to much weight in 
considering whether the presumption of a single-facility unit 
has been rebutted.  
Esco Corp., 
supra; Passavant Retirement & 
Health Center
, 313 NLRB 1216, 1218 (1994).  Likewise, the 
fact that the Employer™s cafeteria employees at several loca-
tions could conceivably be represented by different labor or-
ganizations is not sufficient to
 overcome the appropriateness of 
a single-facility unit.  Indeed, there is no statutory prohibition 
or Board policy, except in the health care industry, regarding 
proliferation of bargaining units.  In determining the appropri-
ateness of a single-facility unit, the most significant considera-
tion is whether the control of the day-to-day working conditions 
is separate and autonomous 
from any other facility.  
Renzetti™s Market, 
supra; Purity Supreme, Inc., 197 NLRB 915, 917 
(1972); Haag Drug Co.,
 supra.  See also 
Angeli™s Super Value
, supra.  In this regard, it is the separate supervision at each facil-
ity which is controlling.  
Renzetti™s Market, 
supra at 176.  In the instant case, it is apparent that the immediate supervision and 
day-to-day concerns of the employees who work at the cafeteria 
in building 20 are separate and autonomous from those of the 
employees who work at the officer™s club.  The fact that the 
individual cafeteria managers re
port to and are controlled by 
the same corporate officials does 
not require a different result. 
P & C
 (Cross Co.)
, 228 NLRB 1443 (1977); Buehler™s Food Markets, 
232 NLRB 785 (1977).  Similarly, the interchange of 
employees between the two facilities involved here does not 
rebut the presumption that a single 
facility unit is appropriate.  
The record discloses, as prev
iously noted, temporary inter-
change of employees occurs in
frequently and it appears that 
such temporary transfers consist,
 for the most part, of employ-
ees not scheduled to work at their primary location accepting 
assignments to the other facility.  This limited interchange and 
transfer of employees do not overcome the presumption that a 
single-facility unit is appropriate
.  Indeed, such interchange and 
transfer of employees ﬁare entitled to less weight in . . . deter-

minations as to unit scope, inasmu
ch as it cannot be said that they contribute significantly to the cohesiveness of multi-
location unit.ﬂ 
Bud™s Thrift-T-Wise, 236 NLRB at fn. 6.  See 
also 
Red Lobster, supra; Renzetti™s Market,
 supra at 175.  To 
the extent that the employees™ skills and functions are similar at 
the two facilities, I note that such factors are accorded little 
weight in rebutting the presumpti
on that a single facility unit is 
appropriate in retail situations 
where, as here, the employees 
are subject to direct supervision from a local manager.  
Empo-rium-Capwell, 273 NLRB 621 (1984); 
Red Lobster
, supra; Renzetti™s Market, 
supra.  Finally, there is no bargaining history 
among the employees at the two facilities in issue and no labor 
organization seeks to represent the employees on a broader 
basis.  
Renzetti™s Market, 
supra at 176.   The cases cited by the Employer in its brief in support of its 
position do not require a contrary result.  In support of its posi-
tion that centralization of mana
gement and lack of facility 
autonomy renders the requested single-facility unit inappropri-
ate, the Employer primarily relies on 
Queen City Distribution Co., 272 NLRB 621 (1984).  Although at first glance, 
Queen City appears to lend some support to the Employer™s position, it 
is distinguishable in certain critical aspects.  In 
Queen City, unlike here, the facilities involved were managed almost en-
tirely by the two co-owners who established and made all sig-
nificant decisions affecting th
e business.  Moreover, merchan-
dise was centrally received and transferred between the stores 
and there was substantial tem
porary employee interchange on a 
regular basis.  Here, the Employ
er is a large corporation, al-
though apparently owned by a single individual, operating nu-
merous profit center cafeterias throughout the country and, as 
previously noted, local managers 
have considerable discretion 
in the day-to-day operation of the facility to which they are 
assigned.   
The other cases cited by the Employer, 
Nakash, Inc.
, 271 
NLRB 1408 (1984); ITT Continental Baking Co.
, 231 NLRB 
326 (1977); and 
Super X Drugs of Illinois, 233 NLRB 1114 
(1997), in support of its position 
that the lack of local autonomy 
rebuts the single facility unit,
 are distinguishable.  In 
Nakash, all the facilities were supervised out of the employer™s corpo-
rate offices by roving managers.  In 
ITT Contential Baking Co., there was no one at the individual thrift stores who possessed 
any supervisory authority and there was a bargaining history 
between the parties on a broader 
basis for the employer™s other 
branch employees.  In 
Super X Drugs, the stores were identical 
and sold the same products pursu
ant to centralized advertising 
and pricing.  Moreover, there were over 40 temporary transfers 
in a 14-month period and the indi
vidual store managers™ control 
over any personnel matters was se
verely circumscribed by the 
authority retained by the district manager.  Here, the cafeteria 
managers have substantial control over the day-to-day opera-
tions of the facilities to which they are assigned and the two 
cafeterias in issue operate as se
parate profit centers serving a 
different food product to a different clientele.   
Similarly, the Employer™s reliance on 
Super X Drugs of Illi-
nois, supra, in support of its position that employee interchange 
between the two facil
ities involved rebut the appropriateness of 
a single facility unit is misplaced.  In Super X Drugs, there were in excess of 40 instances of temporary employee inter-
change among the facilities during the preceding 14-month 
period.  Here, the record disclo
ses that the interchange of em-
ployees between the two facilities was insignificant and it ap-

pears that many of the ﬁtemporary transfersﬂ occurred when 
employees worked at the facility to which they were not per-
manently assigned on their off hours or for special events.  
Consequently, the type of tem
porary employee transfers that 
took place in this case are more akin to the employee inter-

change in 
Renzetti™s Market, Inc.,
 rather
 than in 
Super X Drugs
.   
Likewise, 
Charrette Drafting Supplies Corp.,
 275 NLRB 
1294 (1985), cited by the Employer in support of its position 
that the similarity of the skills and functions of the employees 
at the two cafeterias here re
but the presumption of a single 
 AVI FOOD SYSTEMS, INC. 431facility unit, is ina
pposite.  Initially, the 
employees in the in-
stant case perform a different type function, inasmuch as the 
employees at the operations center serve cafeteria-type food 
while those at the officer™s club serve meals at the request of 
the customers.  More importantly, however, in 
Charrette Draft-
ing, there were other factors pres
ent that rebutted the presump-
tion of a single facility unit.  In 
Charrette Drafting
, unlike here, 
there was substantial temporary employee interchange and 
lower level supervision was common for all employees at the 
two facilities involved.   
Finally, 
Super X Drugs of Illinois
, supra, and Eastman Inte-riors, Inc., 273 NLRB 610 (1984), relied on by the Employer, 
do not support its position that the close geographic proximity 

of the two cafeterias here re
buts the presumption of a single-facility unit.  The geographical 
proximity of the facilities in-
volved is merely a factor consid
ered in determining whether the 
presumption of a single facility unit has been rebutted and is 
not controlling of such determination.  
Esco Corp.,
 supra at 839.  In both Super X Drugs and Eastman, there were other factors, absent in the instant case, which the Board relied on in 
finding that the presumption in fa
vor of a single-facility unit 
had been rebutted.  
For all the foregoing reasons, 
although recognizing that the 
scope of the unit is a close issue, I find that the record evidence 
is not sufficient to rebut the presumption favoring a single facil-
ity unit which the Petitioner seeks to represent in this case.   
Renzetti™s Market, Inc.,
 supra; Dan™s Star Market,
 supra; Haag Drug Co., supra; Purity Supreme,
 Inc.,
 supra.  Accordingly, I 
shall direct an election among the employees employed by the 
Employer at its cafeteria located at the operations center at the 
DSCC installation in Columbus, Ohio. 
 